DETAILED ACTION
This Office Action is in response to Applicant’s Amendment and Remarks filed on 07/28/2022. This Action is made FINAL.

Claims 1-13 received on 07/28/2022 are considered in this Office Action. Claims 1-13 are pending for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s argument with respect to objection of claim 2 have been fully considered and is persuasive.  The objection of claim 2 has been withdrawn. 


Claims 3 and 4 were previously rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In response to the Applicant’s amendment to claim 3, the rejection has been withdrawn.

Applicant’s arguments with respect to rejection of claims 1 and 9 under 35 USC § 102 have been fully considered but are not persuasive.

In the Remarks, Applicant argues that Emura fails to disclose the following additional new limitation (Remarks, pg 9): “the interface controller is configured to display the inquiry image, the right guide image and the left guide image on the display device at the same time.”
Examiner respectfully disagrees. 
The basis of the argument comes from the Applicant’s allegation that Emura merely discloses that the display region 69a, 69c being operable by the operation button 51a, 51c and the display region 69g being operable by the operation button 51g are displayed on the notification unit 92 after the character information 69 containing an inquiry disappeared as disclosed in paragraphs [0195]-[0196] and Fig. 6B (Remarks, pg 9-10). However, Emura also teaches the interface controller is configured to display the inquiry image, the right guide image and the left guide image on the display device at the same time (par [0147]-[0154]; par [0155]: “It is to be noted that vehicle controller 7 may cause notification unit 92 to simultaneously provide notifications regarding the information about the first behavior and the second behavior and the information about the travel state and the surrounding situation”, wherein “information about the first behavior and the second behavior” indicates the right guide image and the left guide image, and “information about the travel state and the surrounding situation” corresponds to an example of inquiry image, and “simultaneously provide” correspond to displaying at the same time, while par [0147]-[0154] recite similar limitations to FIG. 4). Hence, Emura teaches both displaying the character information containing an inquiry and operation buttons separately or simultaneously, thus simply being a choice of making integral or separable.
For the reasons above, Applicant’s arguments are not persuasive, and therefore the rejections of claims 1-2 and 9 are maintained.

 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Emura et al. (US20180093676A1, hereinafter Emura).

Regarding claim 1, Emura teaches an in-vehicle interface device, to be mounted in a vehicle that is able to perform autonomous travel that is to travel while controlling at least steering and acceleration and deceleration on a vehicle side (FIG. 2C; par [0267]: “The driver performs changing from the first behavior to the second behavior by operating operating unit 51 on steering wheel 5. For example, the driver updates the behavior to “lane change” (symbol 134) or “deceleration” (symbol 135) by pressing operation button 51a or operation button 51c (see FIG. 2C) on operating unit 51”, 
the in-vehicle interface device comprising: 
a right operation switch provided on a steering wheel, the right operation switch being disposed on a right side of a center of the steering wheel in a vehicle width direction at a time of viewing a front side of the vehicle from a vehicle cabin (FIG. 2C; par [0173]: “FIG. 2C illustrates one example of operating unit 51 provided on steering wheel 5. Operating unit 51 includes operation buttons 51a to 51d provided on the right side of steering wheel 5 and operation buttons 51e to 51h provided on the left side of steering wheel 5. Note that the number, shape, and other conditions of operating units 51 provided to steering wheel 5 are not limited to those described above”); 
a left operation switch disposed on a left side of the center of the steering wheel (FIG. 2C; par [0173]: “FIG. 2C illustrates one example of operating unit 51 provided on steering wheel 5. Operating unit 51 includes operation buttons 51a to 51d provided on the right side of steering wheel 5 and operation buttons 51e to 51h provided on the left side of steering wheel 5. Note that the number, shape, and other conditions of operating units 51 provided to steering wheel 5 are not limited to those described above”);
one or more display devices disposed ahead of the steering wheel (FIG. 2B; par [0014]: “FIG. 2B is a view for describing a display on a notification unit relative to the first example of a travel environment according to the first exemplary embodiment”); and 
an interface controller configured to control the one or more display devices (FIG. 1 element 7: vehicle controller; par [0154]: “Then, vehicle controller 7 causes notification unit 92 of information notification device 9 to provide notification regarding the information about the first behavior and the second behavior. Note that, when vehicle controller 7 determines that there is no second behavior, vehicle controller 7 causes notification unit 92 to provide notification regarding only the first behavior”), 
the interface controller being configured to cause the display devices to display an intention confirmation image when it is necessary to confirm a driver's intention regarding the autonomous travel (FIG. 4; FIGs. 5-10; par [0186]: “Next, vehicle controller 7 causes notification unit 92 of information notification device 9 to provide notification regarding the first behavior and the second behavior (step S16). In the example in FIG. 5B, notification unit 92 displays character information of “lane change” which is the information about the first behavior in display region 59b in a highlighted manner, and displays “acceleration” and “deceleration”, which are the information about the second behavior, in display regions 59a and 59c, respectively”; par [0151]: “Vehicle controller 7 determines which is the most suitable for the current travel environment from among the read behavior candidates, and sets the behavior most suitable for the current travel environment as a first behavior. Notably, the first behavior may be the same as the behavior the vehicle 1 is currently doing, that is, vehicle 1 may continue the current behavior. Then, vehicle controller 7 sets, as a second behavior (different from the behavior to be performed), the behavior candidate executable by the driver other than the first behavior in the current travel environment”, wherein FIGs 5-10 are examples of display devices displaying an intention confirmation image when it is necessary to confirm a driver's intention regarding the autonomous travel), wherein the 
intention confirmation image includes an inquiry image indicating a content of an inquiry to the driver in an alternative form (FIGs. 5-10; FIGs 11-12B, wherein FIGs. 5-10 or FIGs 11-12B, may be a content of an inquiry to the driver in an alternative form), 
a right guide image displayed on a right side of a horizontal center of the inquiry image, the right guide image indicating a choice selectable with the right operation switch (FIG. 2B; FIG. 3B; par [0174]: “In the present exemplary embodiment, display regions 29a to 29c illustrated in FIG. 2B correspond to operation buttons 51a to 51c, respectively, and display region 29g corresponds to operation button 51g”, wherein the description is considered an image comprising of character strings), and 
a left guide image displayed on a left side of the horizontal center of the inquiry image, the left guide image indicating a choice selectable with the left operation switch (FIG. 2B; FIG. 3B; par [0174]: “In the present exemplary embodiment, display regions 29a to 29c illustrated in FIG. 2B correspond to operation buttons 51a to 51c, respectively, and display region 29g corresponds to operation button 51g”) , and 
wherein the interface controller is configured to display the inquiry image, the right guide image and the left guide image on the display device at the same time (par [0147]-[0154]; par [0155]: “It is to be noted that vehicle controller 7 may cause notification unit 92 to simultaneously provide notifications regarding the information about the first behavior and the second behavior and the information about the travel state and the surrounding situation”, wherein “information about the first behavior and the second behavior” indicates the right guide image and the left guide image, and “information about the travel state and the surrounding situation” corresponds to an example of inquiry image, and “simultaneously provide” correspond to displaying at the same time, while par [0147]-[0154] recite similar limitations to FIG. 4).

Regarding claim 2, Emura teaches the in-vehicle interface device according to claim 1. Emura further teaches wherein the inquiry image, the right guide image, and the left guide image each include a character string indicating the corresponding content of the inquiry or the corresponding choice (FIG. 2B; FIG 3; FIGs. 5B-10B; par [0172]: “The first behavior is “lane change” displayed in highlighted display region 29b in display regions 29a to 29c and 29g. The second behavior is “acceleration” and “deceleration” respectively displayed in display regions 29a and 29c. In addition, “end autonomous driving” indicating that the driving mode is switched from autonomous driving to manual driving is displayed in display region 29g”, wherein the description, or character string, indicating the corresponding content of the inquiry or the corresponding choice is also shown).

Regarding claim 9, Emura teaches a vehicle (par [0005]: “The present invention provides a driving assistance method in full autonomous driving or limited autonomous driving, and a driving assistance device, a driving control device, a vehicle, and a driving assistance program using such a driving assistance method”), comprising: an automated driving controller with similar limitations to claim 1, and therefore is rejected on the same basis.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Emura in view of Fujimoto et al. (US 20170282935 A1, hereinafter Fujimoto).

Regarding claim 3, Emura teaches the in-vehicle interface device according to claim 1. Emura further teaches a right switch image and a left switch image indicating the right operation switch and the left operation switch provided on the steering wheel, respectively; and the right guide image is displayed so as to be positioned on a same side of the right switch image, and the left guide image is displayed so as to be on a same side of the left switch image (FIG. 2B; FIG. 3B; par [0174]: “In the present exemplary embodiment, display regions 29a to 29c illustrated in FIG. 2B correspond to operation buttons 51a to 51c, respectively, and display region 29g corresponds to operation button 51g”, wherein the “hexagons” correspond to switch images, as they indicate the switches based on their respective position in the steering wheel, and the “description” or guide image is placed within the respective switch image, thus positioned in a vicinity), but fails to specifically teach wherein: the intention confirmation image further includes a wheel image indicating at least some part of the steering wheel.
However, Fujimoto teaches wherein: the image further includes a wheel image indicating at least some part of the steering wheel (FIG. 5; par [0036]: “There is a case where the vehicle 12 travels on, for example, the highway in the automated driving mode. Therefore, it is necessary to detect the degrees of awakening of a driver before the vehicle 12 reaches a non-automated driving section in which automated driving cannot be performed. In this case, for example, the guidance such as “Please press the paddles when the light is displayed.” as illustrated in FIG. 5 is displayed on the display 72 (a device for guiding a driver to operate a movable member in this embodiment) (Step S1 in FIG. 4). At this time, the vehicle 12 is in the automated driving mode and the travelling of the vehicle 12 is not influenced even when the + side paddle shift 46R and the − side paddle shift 46L are operated”; par [0037]: “For the convenience of the recognition of a driver, it is preferable that the display type in which the steering wheel 44 is displayed and the + side paddle shift 46R and the − side paddle shift 46L stand out be used in the display 72”, wherein FIG. 5 shows a guidance provided by the vehicle showing wheel image indicating at least some part of the steering wheel, and the input switches the driver is to press).
Fujimoto is considered to be analogous to the claimed invention because it is pertinent to displaying images of instructions on inputting commands through the interface on the steering wheel. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the image of Emura to incorporate teachings of Fujimoto and further include a wheel image indicating at least some part of the steering wheel in the image. Doing so will enhance user friendliness, as it would assist the driver in locating the switches based on the relative position within the steering wheel (Fujimoto, par [0037]).

Regarding claim 4, Emura in view of Fujimoto teaches the in-vehicle interface device according to claim 3. The combination of Emura in view of Fujimoto teaches wherein the right switch image and the left switch image are highlighted in contrast with the wheel image (Emura FIG. 2; Emura par [0682]: “It is desirable that, in autonomous driving information screen 1103 in the present modification, the display manner of the situation-adapted current action candidate and the display manner of the individually-adapted current action candidate are different from each other. For example, a display position, pattern, color, size, or the like may be different between the situation-adapted current action candidate and the individually-adapted current action candidate such that the driver can easily distinguish the situation-adapted current action candidate from the individually-adapted current action candidate”; Fijimoto par [0037]: “For the convenience of the recognition of a driver, it is preferable that the display type in which the steering wheel 44 is displayed and the + side paddle shift 46R and the − side paddle shift 46L stand out be used in the display 72”, wherein Emura’s hexagon shape is form of “highlighting” that contrasts with the wheel image as they are selectable options, and other “highlighting” options through bolding, colors and/or size are well known in the field of user interfaces).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Emura in view of BACKMAN (US20130050114A1).

Regarding claim 7, Emura teaches the in-vehicle interface device according to claim 1. Emura further teaches wherein: the steering wheel includes a round rim, a hub located at a center of the rim, and a lateral spoke extending in a horizontal direction from the hub and connecting to the rim (FIG. 2C, wherein FIG. 2C shows a portion of a steering wheel which includes a round rim, a hub located at a center of the rim, and a lateral spoke extending in a horizontal direction from the hub and connecting to the rim), and the right operation switch and the left operation switch are disposed on a front surface of the lateral spoke rim (FIG. 2C) but fails to specifically teach the right operation switch and the left operation switch are disposed on a back surface of the lateral spoke.
However, BACKMAN teaches the right operation switch and the left operation switch are disposed on a back surface of the lateral spoke (FIG. 2; FIG. 4; FIG. 10; par [0041]: “FIG. 2 shows a perspective view of a back side R of the steering wheel 2; in particular of the back side R of the first steering wheel spoke 3. The back side R is located opposite the front side V and is directed at the instrument panel 7 (FIG. 1). The device 1 comprises a first input device 11, which is arranged on the back side R of the first steering wheel spoke 3. The first input device 11 comprises a rectangular sensor surface of approximately 2,500 mm.sup.2. The sensor surface is designed in order to detect touches. Thus, the first input device 11 is designed as a touch field, in particular as a so-called touchpad. The first input device 11 is arranged on the back side R of the first steering wheel spoke 3 in such a manner that it can be operated with a finger 12, in particular the index finger of the right hand 9r without the occupant having to take said hand off the steering wheel. Thus, the occupant can control or steer the vehicle and operate the first input device 11 at the same time”; par [0046]: “In FIG. 4, a perspective view of the back side R of the second steering wheel spoke 4 is shown. The device 1 comprises a second input device 17, which is arranged on the back side of the second steering wheel spoke 4. Together, the second input device 17 and the second display device 16 form a second user interface 18”, wherein FIG. 2 shows the backside of the right portion of the steering wheel, and FIG. 4 shows the backside of the left portion).
BACKMAN is considered to be analogous to the claimed invention because it is pertinent to inputting commands through the interface on the steering wheel. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have a simple substitution or rearrange the right operation switch and the left operation switch disposed on a front surface of the lateral spoke of Emura to the back surface of the lateral spoke of BACKMAN because the driver is still able to operate the switches, regardless of their position, thus yielding predictable results (BACKMAN par [0041]: “The first input device 11 is arranged on the back side R of the first steering wheel spoke 3 in such a manner that it can be operated with a finger 12, in particular the index finger of the right hand 9r without the occupant having to take said hand off the steering wheel”).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Emura in view of Karwaczynski (US 20120283914 A1).

Regarding claim 8, Emura teaches the in-vehicle interface device according to claim 1. In the embodiment taught by Emura for claim 1, it fails to specifically teach the interface controller lights the auxiliary light sources in parallel with displaying the intention confirmation image; and the right guide image and the left guide image include images depicted in colors identical to the auxiliary light sources mounted on the corresponding operation switches, respectively, wherein: the right operation switch and the left operation switch are mounted with auxiliary light sources that are lit in colors different from each other.
However, in a different embodiment, Emura teaches using matching color for the input and its corresponding option on the display, thus teaches the interface controller lights the auxiliary light sources in parallel with displaying the intention confirmation image (FIG. 14B; FIG. 14C, wherein FIG. 14B shows the input switches, and FIG. 14C shows the corresponding color-matched intention confirmation image); and 
the guide image include images depicted in colors identical to the auxiliary light sources mounted on the corresponding operation switches, respectively (FIG. 14B-C; par [0246]: “In addition, each display region in FIG. 14B and the corresponding arrow in FIG. 14C have the same manner (for example, color, arrangement, and the like). This makes the display easy to be understood by the driver.”)
Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Emura to use color such that the input switch option and its corresponding guide image option matches color, thus consequently teaching the right operation switch and the left operation switch are are lit in colors different from each other; the interface controller lights the auxiliary light sources in parallel with displaying the intention confirmation image; and the right guide image and the left guide image include images depicted in colors identical to the auxiliary light sources mounted on the corresponding operation switches, respectively. Doing so will enhance user friendliness, as the display is easily understood by the driver (Emura par [0246]). Moreover, the use of color-coding is well known in various fields, such as video game controllers. However, Emura fails to specifically teach wherein: the right operation switch and the left operation switch are mounted with auxiliary light sources that are lit in colors different from each other.
However, Karwaczynski teaches wherein: the right operation switch and the left operation switch are mounted with auxiliary light sources that are lit in colors different from each other (par [0041]: “Thus, as shown in FIG. 6, the modules 90 may include a depressible switch 94 coupled to a corresponding button 96 on a front face 98 of the steering wheel. 22. The modules 90 also provide back illumination of the buttons 96, which in this embodiment are provided by LEDs 100. For example, the LEDs 100 may be multi-colored LEDs that change color to provide a visible indicator to an operator, such as a current state of an operation or function corresponding to the particular button 96. Thus, the buttons 96 may be backlit control buttons.”; Claim 14: “The steering wheel assembly of claim 13, wherein the plurality of backlit control buttons comprise multi-color light emitting diodes (LEDs)”, wherein Karwaczynski teaches having different color lightings for buttons, thus consequently teaching the right operation switch and the left operation switch are mounted with auxiliary light sources that are lit in colors different from each other). 
Karwaczynski is considered to be analogous art because it is reasonably pertinent to the problem faced by the inventor in emitting different color lightings for the switches. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the switches of Emura to incorporate the teachings of Karwaczynski to use multi-color light emitting diodes for different colored lighting. Doing so would effectively notify the driver of the switches and corresponding options on the display, thus allowing the display to be easily understood by the driver (Emura par [0246]). 

Allowable Subject Matter
Claims 5-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 10-13 are allowed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. AKITA (US 20160023553 A1) teaches displaying an inquiry message and selectable options at the same time in the same screen.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW S KIM whose telephone number is (571)272-7356. The examiner can normally be reached Mon - Fri 8AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J Lee can be reached on (571) 270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.S.K./Examiner, Art Unit 3668                                                                                                                                                                                                        

/JAMES J LEE/Supervisory Patent Examiner, Art Unit 3668